Exhibit 10.16
SECOND AMENDED AND RESTATED
SECURITIES PLEDGE AGREEMENT
     THIS SECOND AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT (this “Pledge
Agreement”) is made and entered into as of July 8, 2011 is made by SONIC
FINANCIAL CORPORATION, a North Carolina corporation (the “Pledgor”) to BANK OF
AMERICA, N.A., a national banking association, as Administrative Agent (in such
capacity, the “Administrative Agent”) for each of the lenders (the “Lenders”)
now or hereafter party to the Revolving Credit Agreement defined below
(collectively with the Administrative Agent, and certain other Persons parties
to Related Swap Contracts and Secured Cash Management Arrangements as more
particularly described in Section 17 hereof, the “Revolving Secured Parties”).
All capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned thereto in the Revolving Credit Agreement.
W I T N E S S E T H:
     WHEREAS, Sonic Automotive, Inc., a Delaware corporation (the “Company”),
certain of the Lenders (the “Existing Lenders”) and Bank of America as
administrative agent (the “Administrative Agent”) entered into that certain
Amended and Restated Credit Agreement dated as of January 15, 2010 (as amended
prior to (but excluding) the date hereof, the “Existing Credit Agreement”),
pursuant to which certain of the Existing Lenders agreed to make available to
the Company a revolving credit facility, including a letter of credit
subfacility and a swingline subfacility; and
     WHEREAS, the Pledgor entered into an Amended and Restated Securities Pledge
Agreement dated as of January 15, 2010 (as amended prior to (but excluding) the
date hereof, the “Existing Pledge Agreement”), pursuant to which the Pledgor has
secured obligations arising under the Existing Credit Agreement; and
     WHEREAS, the Company has requested that the Existing Credit Agreement be
amended and restated in order to, among other things, (a) extend the maturity
date of the revolving credit facility provided therein, (b) increase the maximum
aggregate amount of the revolving credit facility provided therein to
$175,000,000, and (c) make certain other amendments to the Existing Credit
Agreement on the terms and conditions set forth in that certain Second Amended
and Restated Credit Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”) among the Company, the Administrative Agent and the Lenders; and
     WHEREAS, the Administrative Agent and the Lenders have agreed to enter into
the Revolving Credit Agreement, subject to, among other things, a condition that
the parties amend and restate the Existing Pledge Agreement as provided herein;
and
     WHEREAS, the Pledgor, as collateral security for the payment and
performance of the Obligations and the obligations and liabilities of any Loan
Party now existing or hereafter arising under Related Swap Contracts and Secured
Cash Management Arrangements (such Obligations and other obligations and
liabilities being referred to as the “Secured Obligations”), is willing to

 



--------------------------------------------------------------------------------



 



pledge and grant to the Administrative Agent for the benefit of the Revolving
Secured Parties a security interest in the Equity Interests of Speedway
Motorsports, Inc. (the “Speedway”) described on Schedule I attached hereto
(collectively, the “Pledged Interests”); and
     WHEREAS, the Company is an Affiliate of the Pledgor, and the Pledgor will
materially benefit from the Loans and other credit facilities made or to be made
available under the Revolving Credit Agreement; and
     WHEREAS, the Revolving Secured Parties are unwilling to make available or
maintain the credit facilities under the Revolving Credit Agreement unless the
Pledgor enters into this Pledge Agreement;
     NOW, THEREFORE, in order to induce (i) the Lenders to amend and restate the
Existing Credit Agreement and (ii) the Revolving Secured Parties to enter into
the Loan Documents and to make or maintain the credit facilities provided for
therein available to or for the account of the Company and in consideration of
the premises and mutual covenants contained herein, the parties hereto agree
that the Existing Pledge Agreement is hereby amended and restated as follows:
     1. Pledge of Pledged Interests; Other Collateral.
     (a) As collateral security for the payment and performance by the Pledgor
of its now or hereafter existing Secured Obligations, the Pledgor hereby grants,
pledges and collaterally assigns to the Administrative Agent for the benefit of
the Revolving Secured Parties a first priority security interest in all of the
following items of property in which it now has or may at any time hereafter
acquire an interest or the power to transfer rights therein, and wheresoever
located:
     (i) the Pledged Interests; and
     (ii) all money, securities, security entitlements and other investment
property, dividends, rights, general intangibles and other property at any time
and from time to time (x) declared or distributed in respect of or in exchange
for or on conversion of any Pledged Interest, or (y) by its or their terms
exchangeable or exercisable for or convertible into any Pledged Interest; and
     (iii) all other property of whatever character or description, including
money, securities, security entitlements and other investment property, and
general intangibles hereafter delivered by or on behalf of the Pledgor to the
Administrative Agent in substitution for any of the foregoing or as additional
collateral; and
     (iv) all securities accounts to which may at any time be credited any or
all of the foregoing or any proceeds thereof and all certificates and
instruments representing or evidencing any of the foregoing or any proceeds
thereof; and
     (v) all proceeds of any of the foregoing.

2



--------------------------------------------------------------------------------



 



All such Pledged Interests, certificates, instruments, cash, securities,
interests, dividends, rights and other property referred to in clauses
(i) through (v) of this Section 1 are herein collectively referred to as the
“Collateral.”
     (c) Subject to Section 10(a), the Pledgor agrees to deliver all
certificates, instruments or other documents representing any Collateral to the
Administrative Agent at such location as the Administrative Agent shall from
time to time designate by written notice pursuant to Section 21 for its custody
at all times until termination of this Pledge Agreement, together with such
instruments of assignment and transfer as requested by the Administrative Agent.
     (d) The Pledgor agrees to execute and deliver, or cause to be executed and
delivered by other Persons, at Pledgor’s expense, all share certificates,
documents, instruments, agreements, financing statements (and amendments thereto
and continuations thereof), assignments, control agreements, or other writings
as the Administrative Agent may request from time to time to carry out the terms
of this Pledge Agreement or to protect or enforce the Administrative Agent’s
Lien and security interest in the Collateral hereunder granted to the
Administrative Agent for the benefit of the Revolving Secured Parties and
further agrees to do and cause to be done upon the Administrative Agent’s
request, at Pledgor’s expense, all things determined by the Administrative Agent
to be necessary or advisable to perfect and keep in full force and effect the
Lien in the Collateral hereunder granted to the Administrative Agent for the
benefit of the Revolving Secured Parties, including the prompt payment of all
out-of-pocket fees and expenses incurred in connection with any filings made to
perfect or continue the Lien and security interest in the Collateral hereunder
granted in favor of the Administrative Agent for the benefit of the Revolving
Secured Parties.
     (e) All filing fees, advances, charges, costs and expenses, including
reasonable fees, charges and disbursements of counsel (“Attorney Costs”),
incurred or paid by the Administrative Agent or any Lender in exercising any
right, power or remedy conferred by this Pledge Agreement, or in the enforcement
thereof, shall become a part of the Secured Obligations secured hereunder.
     2. Status of Pledged Interests. The Pledgor hereby represents, warrants and
covenants to the Administrative Agent for the benefit of the Revolving Secured
Parties, with respect to itself and the Collateral as to which it has or
acquires any interest, that:
     (a) All of the Pledged Interests are, as of the Closing Date, and shall at
all times thereafter be validly issued and outstanding, fully paid and
non-assessable and are accurately described on Schedule I.
     (b) The Pledgor is, as of the Closing Date, and shall at all times
thereafter be the sole registered and record and beneficial owner of the Pledged
Interests, free and clear of all Liens, charges, equities, options,
hypothecations, encumbrances and restrictions on pledge or transfer, including
transfer of voting rights (other than the pledge hereunder and applicable
restrictions pursuant to federal and state and applicable foreign securities
laws). Without limiting the foregoing, the Pledged Interests are not and will

3



--------------------------------------------------------------------------------



 



not be subject to any voting trust, shareholders agreement, right of first
refusal, voting proxy, power of attorney or other similar arrangement (other
than the rights hereunder in favor of the Administrative Agent).
     (c) At no time shall any Pledged Interests (i) be held or maintained in the
form of a security entitlement or credited to any securities account and
(ii) which constitute a “security” (or as to which the Company has elected to
have treated as a “security”) under Article 8 of the Uniform Commercial Code of
the State of North Carolina or of any other jurisdiction whose laws may govern
(the “UCC”) be maintained in the form of uncertificated securities. With respect
to Pledged Interests that are “securities” under the UCC, or as to which the
issuer has elected at any time to have such interests treated as “securities”
under the UCC, such Pledged Interests are, and shall at all times be,
represented by the share certificates listed on Schedule I hereto, which share
certificates, with stock powers duly executed in blank by the Pledgor, have been
delivered to the Administrative Agent or are being delivered to the
Administrative Agent simultaneously herewith. In addition, with respect to all
Pledged Interests, including Pledged Interests that are not “securities” under
the UCC and as to which the Company has not elected to have such interests
treated as “securities” under the UCC, the Pledgor has delivered to the
Administrative Agent (or has previously delivered to the Administrative Agent
Uniform Commercial Code financing statements duly authorized by the Pledgor and
naming the Administrative Agent for the benefit of the Revolving Secured Parties
as “secured party,” in form, substance and number sufficient in the reasonable
opinion of the Administrative Agent to be filed in all UCC filing offices and in
all jurisdictions in which filing is necessary or advisable to perfect in favor
of the Administrative Agent for the benefit of the Revolving Secured Parties the
Lien on such Pledged Interests, together with all required filing fees.
     (d) It has full corporate power, legal right and lawful authority to
execute this Pledge Agreement and to pledge, assign and transfer the Pledged
Interests in the manner and form hereof.
     (e) The pledge, assignment and delivery of its Pledged Interests (along
with undated stock powers executed in blank, financing statements and other
agreements referred to in Section 2(c) hereof) to the Administrative Agent for
the benefit of the Revolving Secured Parties pursuant to this Pledge Agreement
creates or continues, as applicable, a valid and perfected first priority
security interest in such Pledged Interests in favor of the Administrative Agent
for the benefit of the Revolving Secured Parties, securing the payment of the
Secured Obligations, assuming, in the case of the Pledged Interests which
constitute certificated “securities” under the UCC, continuous and uninterrupted
possession by or on behalf of the Administrative Agent. The Pledgor will at its
own cost and expense defend the Revolving Secured Parties’ right, title and
security interest in and to the Collateral against the claims and demands of all
persons whomsoever.
     (f) None of the Pledged Interests (nor any interest therein or thereto)
shall be sold, transferred or assigned without the Administrative Agent’s prior
written consent, which may be withheld for any reason.

4



--------------------------------------------------------------------------------



 



     (g) It shall at all times cause the Pledged Interests of the Pledgor that
constitute “securities” (or as to which the issuer elects to have treated as
“securities”) under the UCC to be represented by the certificates now and
hereafter delivered to the Administrative Agent in accordance with Sections 1
and 2.
     (h) The exact legal name and address, and the type of entity, jurisdiction
of formation, jurisdiction of formation identification number (if any), and
location of the chief executive office, of the Pledgor are as specified on
Schedule II attached hereto. The Pledgor shall not change its name, or its
jurisdiction of formation (whether by reincorporation, merger or otherwise) or
the location of its chief executive office, except upon giving not less than
thirty (30) days’ prior written notice to the Administrative Agent and taking or
causing to be taken all such action at the Pledgor’s expense as may be
reasonably requested by the Administrative Agent to perfect or maintain the
perfection of the Lien of the Administrative Agent in Collateral.
     3. Preservation and Protection of Collateral.
     (a) The Administrative Agent shall be under no duty or liability with
respect to the collection, protection or preservation of the Collateral, or
otherwise, beyond the use of reasonable care in the custody and preservation
thereof while in its possession.
     (b) The Pledgor agrees to pay when due all taxes, charges, Liens and
assessments against the Collateral in which it has an interest, unless being
contested in good faith by appropriate proceedings diligently conducted and
against which adequate reserves have been established in accordance with
Section 6.04 of the Revolving Credit Agreement and evidenced to the satisfaction
of the Administrative Agent and provided that all enforcement proceedings in the
nature of levy or foreclosure are effectively stayed. Upon the failure of the
Pledgor to so pay or contest such taxes, charges, Liens or assessments, or upon
the failure of the Pledgor to pay any amount pursuant to Section 1(c), the
Administrative Agent at its option may pay or contest any of them (the
Administrative Agent having the sole right to determine the legality or validity
and the amount necessary to discharge such taxes, charges, Liens or assessments)
but shall not have any obligation to make any such payment or contest. All sums
so disbursed by the Administrative Agent, including reasonable Attorney Costs,
court costs, expenses and other charges related thereto, shall be payable on
demand by the applicable Pledgor to the Administrative Agent and shall be
additional Secured Obligations secured by the Collateral, and any amounts not so
paid on demand (in addition to other rights and remedies resulting from such
nonpayment) shall bear interest from the date of demand until paid in full at
the applicable Default Rate.
     (c) The Pledgor hereby (i) irrevocably authorizes the Administrative Agent
to file (with, or to the extent permitted by applicable law, without the
signature of the Pledgor appearing thereon) financing statements (including
amendments thereto and continuations and copies thereof) showing the Pledgor as
“debtor” at such time or times and in all filing offices as the Administrative
Agent may from time to time determine to be necessary or advisable to perfect or
protect the rights of the Administrative Agent and the Revolving Secured Parties
hereunder, or otherwise to give effect to the transactions

5



--------------------------------------------------------------------------------



 



herein contemplated, and (ii) irrevocably ratifies and acknowledges all such
actions taken by or on behalf of the Administrative Agent prior to the
Applicable Date.
     4. Default. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent is given full power and authority, then or at
any time thereafter, to sell, assign, deliver or collect the whole or any part
of the Collateral, or any substitute therefor or any addition thereto, in one or
more sales, with or without any previous demands or demand of performance or, to
the extent permitted by law, notice or advertisement, in such order as the
Administrative Agent may elect; and any such sale may be made either at public
or private sale at the Administrative Agent’s place of business or elsewhere,
either for cash or upon credit or for future delivery, at such price or prices
as the Administrative Agent may reasonably deem fair; and the Administrative
Agent or any other Revolving Secured Party may be the purchaser of any or all
Collateral so sold and hold the same thereafter in its own right free from any
claim of the Pledgor or right of redemption. The Administrative Agent shall use
good faith efforts to promptly provide notice to the Pledgor of all written
notices of default by the Company delivered by the Administrative Agent under
the Revolving Credit Agreement, provided that the failure to deliver such notice
shall not impose any liability on the Administrative Agent nor impair any of the
Administrative Agent’s rights or remedies under this Agreement. If, after the
occurrence and during the continuance of an Event of Default by the Company, the
Administrative Agent has given written notice to the Pledgor of the
Administrative Agent’s intent to exercise any remedies under the Loan Documents,
the Pledgor shall not, other than in connection with estate planning and
administration, sell, assign or otherwise transfer any other Equity Interests
owned by Pledgor in Speedway until the earlier of (i) the Facility Termination
Date, (ii) the date the Administrative Agent gives notice to the Pledgor that
such restriction is no longer in place, and (iii) the date the Event of Default
shall cease to be continuing. Demands of performance, advertisements and
presence of property and sale and notice of sale are hereby waived to the extent
permissible by law. Any sale hereunder may be conducted by an auctioneer or any
officer or agent of the Administrative Agent. The Pledgor recognizes that the
Administrative Agent may be unable to effect a public sale of the Collateral by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “Securities Act”), and applicable state law, and may be otherwise
delayed or adversely affected in effecting any sale by reason of present or
future restrictions thereon imposed by governmental authorities, and that as a
consequence of such prohibitions and restrictions the Administrative Agent may
be compelled (i) to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof, or (ii) to seek regulatory approval of any
proposed sale or sales, or (iii) to limit the amount of Collateral sold to any
Person or group. The Pledgor agrees and acknowledges that private sales so made
may be at prices and upon terms less favorable to the Pledgor than if such
Collateral was sold either at public sales or at private sales not subject to
other regulatory restrictions, and that the Administrative Agent has no
obligation to delay the sale of any of the Collateral for the period of time
necessary to permit Speedway to register or otherwise qualify the Collateral,
even if Speedway would agree to register or otherwise qualify such Collateral
for public sale under the Securities Act or applicable state law. The Pledgor
further agrees, to the extent permitted by applicable law, that the use of
private sales made under the foregoing circumstances to dispose of the
Collateral shall be deemed to be dispositions in a commercially reasonable
manner. The Pledgor hereby acknowledges that a ready market may not exist for
the Pledged Interests if they

6



--------------------------------------------------------------------------------



 



are not traded on a national securities exchange or quoted on an automated
quotation system and agrees and acknowledges that in such event the Pledged
Interests may be sold for an amount less than a pro rata share of the fair
market value of Speedway’s assets minus its liabilities. In addition to the
foregoing, the Revolving Secured Parties may exercise such other rights and
remedies as may be available under the Loan Documents, at law (including without
limitation the UCC) or in equity.
     5. Proceeds of Sale. The net cash proceeds resulting from the collection,
liquidation, sale, or other disposition of the Collateral shall be applied first
to the expenses (including all Attorney Costs) of retaking, holding, storing,
processing and preparing for sale, selling, collecting, liquidating and the
like, and then to the satisfaction of all Secured Obligations in accordance with
the terms of Section 8.03 of the Revolving Credit Agreement.
     6. Presentments, Demands and Notices. The Administrative Agent shall not be
under any duty or obligation whatsoever to make or give any presentments,
demands for performances, notices of nonperformance, protests, notice of protest
or notice of dishonor in connection with any obligations or evidences of
indebtedness held thereby as collateral, or in connection with any obligations
or evidences of indebtedness which constitute in whole or in part the Secured
Obligations secured hereunder.
     7. Attorney-in-Fact. The Pledgor hereby appoints the Administrative Agent
as the Pledgor’s attorney-in-fact for the purposes of carrying out the
provisions of this Pledge Agreement and taking any action and executing any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default. Without limiting the generality of the
foregoing, upon the occurrence and during the continuance of a Default or an
Event of Default, the Administrative Agent shall have the right and power to
receive, endorse and collect all checks and other orders for the payment of
money made payable to the Pledgor representing any dividend, interest payment,
principal payment or other distribution payable or distributable in respect to
the Collateral or any part thereof and to give full discharge for the same.
     8. Reinstatement. The granting of a security interest in the Collateral and
the other provisions hereof shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Revolving Secured Party or is
repaid by any Revolving Secured Party in whole or in part in good faith
settlement of a pending or threatened avoidance claim, whether upon the
insolvency, bankruptcy or reorganization of the Pledgor or any other Loan Party
or otherwise, all as though such payment had not been made. The provisions of
this Section 8 shall survive repayment of all of the Secured Obligations and the
termination or expiration of this Pledge Agreement in any manner, including but
not limited to termination upon occurrence of the Facility Termination Date.
     9. Waiver by the Pledgor. The Pledgor waives to the extent permitted by
applicable law (a) any right to require any Revolving Secured Party or any other
obligee of the Secured Obligations to (i) proceed against any Person or entity,
including without limitation any

7



--------------------------------------------------------------------------------



 



Loan Party, (ii) proceed against or exhaust any Collateral or other collateral
for the Secured Obligations, or (iii) pursue any other remedy in its power,
(b) any defense arising by reason of any disability or other defense of any
other Person, or by reason of the cessation from any cause whatsoever of the
liability of any other Person or entity, (c) any right of subrogation, (d) any
right to enforce any remedy which any Revolving Secured Party or any other
obligee of the Secured Obligations now has or may hereafter have against any
other Person and any benefit of and any right to participate in any collateral
or security whatsoever now or hereafter held by the Administrative Agent for the
benefit of the Revolving Secured Parties. The Pledgor authorizes each Revolving
Secured Party and each other obligee of the Secured Obligations without notice
(except notice required by applicable law) or demand and without affecting its
liability hereunder or under the Loan Documents from time to time to: (x) take
and hold security, other than the Collateral herein described, for the payment
of such Secured Obligations or any part thereof, and exchange, enforce, waive
and release the Collateral herein described or any part thereof or any such
other security; and (y) apply such Collateral or other security and direct the
order or manner of sale thereof as such Revolving Secured Party or obligee in
its discretion may determine.
     The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Pledgor and the
receipt thereof by the Pledgor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.
     10. Dividends and Voting Rights.
     (a) All dividends and other distributions with respect to any of the
Pledged Interests shall be subject to the pledge hereunder, provided, however,
that cash dividends paid to the Pledgor as record owner of the Pledged Interests
may be retained by the Pledgor so long as no Default or Event of Default shall
have occurred and be continuing at the time of receipt by the Pledgor, free from
any Liens hereunder.
     (b) So long as no Default or Event of Default shall have occurred and be
continuing, the registration of the Collateral in the name of a Pledgor as
record and beneficial owner shall not be changed and the Pledgor shall be
entitled to exercise all voting and other rights and powers pertaining to the
Collateral for all purposes not inconsistent with the terms of the Loan
Documents.
     (c) Upon the occurrence and during the continuance of any Default or Event
of Default, all rights of the Pledgor to receive and retain cash dividends and
other distributions upon the Collateral pursuant to subsection (a) above shall
cease and shall thereupon be vested in the Administrative Agent for the benefit
of the Revolving Secured Parties, and the Pledgor shall promptly deliver, or
shall cause to be promptly delivered, all such cash dividends and other
distributions with respect to the Pledged Interests to the Administrative Agent
(together, if the Administrative Agent shall request, with the documents
described in Sections 1(c) and 2(c) hereof or other negotiable documents or
instruments so distributed) to be held by it hereunder or, at the option of the
Administrative Agent, to be applied to the Secured Obligations. Pending delivery
to the Administrative Agent of such property, the Pledgor shall keep such
property segregated

8



--------------------------------------------------------------------------------



 



from its other property and shall be deemed to hold the same in trust for the
benefit of the Revolving Secured Parties.
     (d) Upon the occurrence and during the continuance of any Default or Event
of Default, at the option of the Administrative Agent, all rights of the Pledgor
to exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to subsection (b) above shall cease and the Administrative
Agent may thereupon (but shall not be obligated to), at its request, cause such
Collateral to be registered in the name of the Administrative Agent or its
nominee or agent for the benefit of the Revolving Secured Parties and/or
exercise such voting or consensual rights and powers as appertain to ownership
of such Collateral, and to that end the Pledgor hereby appoints the
Administrative Agent as its proxy, with full power of substitution, to vote and
exercise all other rights as a shareholder with respect to such Pledged
Interests hereunder upon the occurrence and during the continuance of any
Default or Event of Default, which proxy is coupled with an interest and is
irrevocable until the Facility Termination Date, and the Pledgor hereby agrees
to provide such further proxies as the Administrative Agent may request;
provided, however, that the Administrative Agent in its discretion may from time
to time refrain from exercising, and shall not be obligated to exercise, any
such voting or consensual rights or such proxy.
     11. Continued Powers. Until the Facility Termination Date shall have
occurred, the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Revolving Secured Parties hereunder
shall continue to exist and may be exercised by the Administrative Agent at any
time after the occurrence and during the continuance of any Event of Default and
from time to time irrespective of the fact that any of the Secured Obligations
or any part thereof may have become barred by any statute of limitations or that
any part of the liability of the Pledgor may have ceased.
     12. Other Rights. The rights, powers and remedies given to the
Administrative Agent for the benefit of the Revolving Secured Parties by this
Pledge Agreement shall be in addition to all rights, powers and remedies given
to the Administrative Agent or any Revolving Secured Party under any Loan
Document or by virtue of any statute or rule of law. Any forbearance or failure
or delay by the Administrative Agent in exercising any right, power or remedy
hereunder shall not be deemed to be a waiver of such right, power or remedy, and
any single or partial exercise of any right, power or remedy hereunder shall not
preclude the further exercise thereof; and every right, power and remedy of the
Revolving Secured Parties shall continue in full force and effect until such
right, power or remedy is specifically waived in accordance with the terms of
the Revolving Credit Agreement.
     13. Anti-Marshaling Provisions. The right is hereby given by the Pledgor to
the Administrative Agent, for the benefit of the Revolving Secured Parties, to
make releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Administrative Agent without notice to, or the consent,
approval or agreement of other parties and interests, including junior lienors,
which releases shall not impair in any manner the validity of or priority of the
Liens and security interests in the remaining Collateral conferred hereunder,
nor release the Pledgor from personal liability for the Secured Obligations.
Notwithstanding the existence of any other security interest in the Collateral
held by the Administrative Agent, for the benefit of

9



--------------------------------------------------------------------------------



 



the Revolving Secured Parties, the Administrative Agent shall have the right to
determine the order in which any or all of the Collateral shall be subjected to
the remedies provided in this Pledge Agreement. The Pledgor hereby waives any
and all right to require the marshaling of assets in connection with the
exercise of any of the remedies permitted by applicable law or provided herein
or in any Loan Document.
     14. Entire Agreement. This Pledge Agreement constitutes and expresses the
entire understanding between the parties hereto with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained. The express terms hereof control and
supersede any course of performance or usage of the trade inconsistent with any
of the terms hereof and thereof. Neither this Pledge Agreement nor any portion
or provision hereof may be changed, altered, modified, supplemented, discharged,
canceled, terminated, or amended orally or in any manner other than as provided
in the Revolving Credit Agreement.
     15. Further Assurances. The Pledgor agrees at its own expense to do such
further acts and things, and to execute and deliver, and cause to be executed
and delivered as may be necessary or advisable to give effect thereto, such
additional conveyances, assignments, financing statements, control agreements,
documents, certificates, stock powers, agreements and instruments, as the
Administrative Agent may at any time reasonably request in connection with the
administration or enforcement of this Pledge Agreement or related to the
Collateral or any part thereof or in order better to assure and confirm unto the
Administrative Agent its rights, powers and remedies for the benefit of the
Revolving Secured Parties hereunder or thereunder. The Pledgor hereby consents
and agrees that the Company and all other Persons, shall be entitled to accept
the provisions hereof as conclusive evidence of the right of the Administrative
Agent, on behalf of the Revolving Secured Parties, to exercise its rights,
privileges, and remedies hereunder and thereunder with respect to the
Collateral, notwithstanding any other notice or direction to the contrary
heretofore or hereafter given by the Pledgor or any other Person to the Company
or other Persons.
     16. Binding Agreement; Assignment. This Pledge Agreement and the terms,
covenants and conditions hereof, shall be binding upon and inure to the benefit
of the parties hereto, and to their respective successors and assigns, except
that the Pledgor shall not be permitted to assign this Pledge Agreement, or any
interest herein or in the Collateral, or any part thereof or interest therein,
or otherwise pledge, encumber or grant any option with respect to the
Collateral, or any part thereof, or any cash or property held by the
Administrative Agent as Collateral under this Pledge Agreement. Without limiting
the generality of the foregoing sentence of this Section 16, any Lender may
assign to one or more Persons, or grant to one or more Persons participations in
or to, all or any part of its rights and obligations under the Revolving Credit
Agreement (to the extent permitted by the Revolving Credit Agreement); and to
the extent of any such permitted assignment or participation such other Person
shall, to the fullest extent permitted by law, thereupon become vested with all
the benefits in respect thereof granted to such Lender herein or otherwise,
subject however, to the provisions of the Revolving Credit Agreement, including
Article IX thereof (concerning the Administrative Agent) and Section 10.06
thereof (concerning assignments and participations). All references herein to
the Administrative Agent and to the Revolving Secured Parties shall include any
successor thereof or permitted assignee, and any other obligees from time to
time of the Secured Obligations.

10



--------------------------------------------------------------------------------



 



     17. Related Swap Contracts and Secured Cash Management Arrangements. All
obligations of the Pledgor under or in respect of Related Swap Contracts and
Secured Cash Management Arrangements (which are not prohibited under the terms
of the Revolving Credit Agreement) to which any Lender or any Affiliate of any
Lender is a party, shall be deemed to be Secured Obligations secured hereby, and
each Lender or Affiliate of a Lender party to any such Related Swap Contract or
Secured Cash Management Arrangement shall be deemed to be a Revolving Secured
Party hereunder with respect to such Secured Obligations; provided, however,
that such obligations shall cease to be Secured Obligations at such time, prior
to the Facility Termination Date, as such Person (or Affiliate of such Person)
shall cease to be a “Lender” under the Revolving Credit Agreement.
     No Person who obtains the benefit of any Lien by virtue of the provisions
of this Section shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provisions
of this Pledge Agreement to the contrary, the Administrative Agent shall only be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, the Secured Obligations arising under Related Swap
Contracts or Secured Cash Management Arrangements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supportive documentation as it may request from the applicable Lender
or Affiliate of a Lender. Each Revolving Secured Party not a party to the
Revolving Credit Agreement who obtains the benefit of this Pledge Agreement by
virtue of the provisions of this Section shall be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of the Revolving Credit Agreement, and that with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Revolving Secured Party, the Administrative Agent and
each of its Related Parties shall be entitled to all the rights, benefits and
immunities conferred under Article IX of the Revolving Credit Agreement.
     18. Severability. The provisions of this Pledge Agreement are independent
of and separable from each other. If any provision hereof shall for any reason
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Pledge Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.
     19. Counterparts. This Pledge Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
to produce or account for more than one such counterpart executed by the Pledgor
against whom enforcement is sought. Without limiting the foregoing provisions of
this Section 19, the provisions of Section 10.10 of the Revolving Credit
Agreement shall be applicable to this Pledge Agreement.
     20. Termination. Subject to the provisions of Section 8, this Pledge
Agreement, and all obligations of the Pledgor hereunder (excluding those
obligations and liabilities that expressly survive such termination) shall
terminate without delivery of any instrument or performance of any act by any
party on the Facility Termination Date. Upon such termination of this Pledge

11



--------------------------------------------------------------------------------



 



Agreement, the Administrative Agent shall, at the sole expense of the Pledgor,
promptly deliver to the Pledgor the certificates evidencing its shares of
Pledged Interests (and any other property received as a dividend or distribution
or otherwise in respect of such Pledged Interests to the extent then held by the
Administrative Agent as additional Collateral hereunder), together with any cash
then constituting the Collateral not then sold or otherwise disposed of in
accordance with the provisions hereof, and take such further actions at the
request of the Pledgor as may be necessary to effect the same.
     21. Notices. Any notice required or permitted hereunder shall be given
(a) with respect to the Pledgor, at the Company’s address indicated in
Schedule 10.02 of the Revolving Credit Agreement, (b) with respect to the
Administrative Agent or any other Revolving Secured Party, at the Administrative
Agent’s address indicated in Schedule 10.02 of the Revolving Credit Agreement.
All such addresses may be modified, and all such notices shall be given and
shall be effective, as provided in Section 10.02 of the Revolving Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.
     22. Rules of Interpretation. The rules of interpretation contained in
Sections 1.03 and 1.06 of the Revolving Credit Agreement shall be applicable to
this Pledge Agreement and are hereby incorporated by reference. All
representations and warranties contained herein shall survive the delivery of
documents and any Credit Extensions referred to herein or secured hereby.
     23. Governing Law; Waivers.
     (a) THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED,
AND TO BE FULLY PERFORMED, IN SUCH STATE.
     (b) THE PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS PLEDGE
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY BE INSTITUTED
IN ANY STATE OR FEDERAL COURT SITTING IN MECKLENBURG COUNTY, STATE OF NORTH
CAROLINA, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS
PLEDGE AGREEMENT, EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY HAVE NOW OR
HEREAFTER TO THE LAYING OF THE VENUE OR TO THE JURISDICTION OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO
THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.
     (c) THE PLEDGOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE

12



--------------------------------------------------------------------------------



 



PREPAID) TO THE ADDRESS OF THE PLEDGOR PROVIDED IN SECTION 21 OR BY ANY OTHER
METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE
OF NORTH CAROLINA.
     (d) NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS PLEDGE AGREEMENT OR THE OTHER LOAN DOCUMENTS IN THE COURTS
OF ANY PLACE WHERE THE PLEDGOR OR ANY OF SUCH PLEDGOR’S PROPERTY OR ASSETS MAY
BE FOUND OR LOCATED. TO THE EXTENT PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH
JURISDICTION, THE PLEDGOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT OF ANY SUCH SUIT, ACTION OR
PROCEEDING, OBJECTION TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY
BY ANY SUCH OTHER COURT OR COURTS WHICH NOW OR HEREAFTER, BY REASON OF ITS
PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY BE AVAILABLE UNDER APPLICABLE LAW.
     (e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS PLEDGE AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT
OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION WITH
THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY AND HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR
PROCEEDING.
     (f) THE PLEDGOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.
     24. Amendment and Restatement. The parties hereto agree that the Existing
Pledge Agreement is hereby amended and restated in this Pledge Agreement, and
this Pledge Agreement shall constitute neither a release nor novation of any
lien or security interest arising under the Existing Pledge Agreement nor a
refinancing of any indebtedness or obligations arising thereunder or under the
Existing Credit Agreement or related documents, but rather the liens and
security interests in effect under the Existing Pledge Agreement shall continue
in effect on the terms hereof.
[Signature page follows.]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Pledge Agreement on
the day and year first written above.

                  PLEDGOR:           SONIC FINANCIAL CORPORATION    
 
           
 
  By:
Name:   \William R. Brooks\
 
William R. Brooks    
 
  Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT
(Sonic Financial Corporation)
Signature Page

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent    
 
           
 
  By:
Name:   \Anne M. Zeschke\
 
Anne M. Zeschke    
 
  Title:   Vice President    

SECOND AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT
(Sonic Financial Corporation)
Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE I

                                                          Name,       Total
Amount                           Jurisdiction of       of Class or              
            Formation       Type of   Total Amount                       and
Type of   Class or Type   Pledged   of Class or       Certificate       Name of
Name of   Entity of the   of Pledged   Interests   Type   Total Amount   Number
  Par Value   Transfer Agent Pledgor   Company   Interest   Authorized  
Outstanding   Pledged   (if applicable)   (if applicable)   (if any)
Sonic Financial Corporation
  Delaware Corporation   Common Stock   200,000,000   41,574,384 1   2,500,000  
SM15587   $.01   American Stock Transfer Trust Company LLC
 
                                   
Sonic Financial Corporation
  Delaware Corporation   Common Stock   200,000,000   41,574,384 1   2,500,000  
SM15588   $.01   American Stock Transfer Trust Company LLC

 

1   This amount was the amount of common shares outstanding as of May 3, 2011 as
identified on the Company’s Form 10-Q filed with the Securities and Exchange
Commission on May 4, 2011.

 



--------------------------------------------------------------------------------



 



SCHEDULE II

                          Jurisdiction of   Jurisdiction of     Name and   Type
of Entity   Formation   Formation   Address of Chief Address of Pledgor   of
Pledgor   of Pledgor   Identification Number   Executive Office
Sonic Financial Corporation
  Corporation   North Carolina   0219710   5401 E. Independence Blvd. Charlotte,
NC 28218
 
               
Sonic Financial Corporation
  Corporation   North Carolina   0219710   5401 E. Independence Blvd. Charlotte,
NC 28218

 